PAEZ, Circuit Judge,
concurring in part, dissenting in part:
I concur in the all of the majority’s opinion except section V. I respectfully dissent from the majority’s holding in section V that the Forest Service (“Service”) complied with the Forest Plan when it allocated 100 percent of the available forage to livestock and relied on monitoring to help determine grazing capacity. In my view, the Service’s Allotment Management Plan did not comply with the Forest Plan and therefore violated the National Forest Management Act of 1976 (“NFMA”), 16 U.S.C. § 1600 et seq. See 16 U.S.C. § 1604(1) (“Resource plans and permits, contracts, and other instruments for the use and occupancy of National Forest System lands shall be consistent with the land management plans.”); 36 C.F.R. § 219.10 (“All site-specific decisions, including authorized uses of land, must be consistent with the applicable plan.”).
According to the Forest Plan, the Service was obligated to consider the grazing needs of wild ungulates in determining the amount of forage available for livestock grazing. For example, the Plan states: (1) “The needs of wildlife will be considered when establishing livestock grazing capacity”; (2) “Allotment management plans will recognize that domestic livestock may compete with big game animals (e.g. elk, deer, antelope) for available forage on some rangelands”; and (3) “Allow sufficient forage to accommodate wildlife, unless doing so would be inconsistent with multiple-use principles or with the Forest Plan.” By allotting 100 percent of the available forage to livestock, the Service failed to comply with these provisions of the Forest Plan, and thus violated the NFMA. See Friends of the Southeast’s Future v. Morrison, 153 F.3d 1059, 1070-71 (9th Cir.1998) (holding that Service violated the NFMA “by failing to make the proposed timber sale consistent with the procedural provisions of the Tongass Land Management Plan”); Neighbors of Cuddy Mountain v. United States Forest Serv., 137 F.3d 1372, 1377-78 (9th Cir.1998) (holding that Service was not in compliance with the NFMA where its site-specific project was inconsistent with the land resource management plan of the entire forest).
The majority opinion concludes that “the Service’s interpretation of the Forest Plan to allow for maximum allocation to livestock with adjustments based on monitoring is neither plainly erroneous nor inconsistent with the regulation.... ” I re*1101spectfully disagree. Under the Forest Plan, the Service must “[b]alance grazing capacity and permitted use.” It does so by performing a “basic allotment analysis” that evaluates “grazing capability.” “Grazing capability,” or “capacity,” is defined as the “maximum stocking rate possible without inducing damage to vegetation or related resources.” “Stocking rate” in turn refers to the “actual number of animals ... on a specific area at a specific time.” The Service’s regulations require that grazing permits specify the maximum number of cattle that can graze on the allotment and the period of the year during which the property is capable of supporting this number of cattle. See 36 C.F.R. §§ 222.3(c)(1)(vi)(B) & (E). These regulations and the Forest Plan make clear that the Service must determine the maximum “stocking rate” and “grazing capacity” — ie., how many livestock and wild ungulates can graze on the land without damaging vegetation or related resources — prior to issuing the grazing permits.
Neither the Forest Plan nor the Service’s regulations discusses the need for monitoring to measure the “stocking rate” or the “grazing capacity.” Under the Forest Plan, monitoring has a specific purpose: “Perform utilization studies ... as needed to monitor accomplishment of stated multi-use objectives” (emphasis added). This language suggests that the Service should use monitoring to assess the allotments after it has determined their grazing capacity, and should not use monitoring to determine grazing capacity. See Morrison, 163 F.3d at 1069 (rejecting the Service’s argument “that it was not required to conduct an area analysis prior to the project-specific EIS” and “that the two steps may be conducted simultaneously” and noting that “an agency’s interpretation [of its own regulations] does not control, where, as here, it is plainly inconsistent with the regulation at issue”).
Accordingly, I conclude that allocating available forage to livestock and monitoring use of the land is inconsistent with the Forest Plan and is arbitrary and capricious. I therefore would reverse the district court’s judgment to the extent it is inconsistent with this conclusion.